DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akoum to (US 20190053293) in view of Park to (US20190082363)

Regarding claim 1, Akoum teaches One or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a user equipment (UE) to: detect an out-of-sync condition for ultra-reliable and low latency communication (URLLC) based at least in part on one or more of: a block error rate (BLER) target lower than a threshold value;( [0048] discloses the RLM/RLF procedure information can define different in-sync and out-of-sync threshold values for applying by the UE when evaluating the radio quality measurements determined by the UE 102. For instance, the in-sync and out-of-sync thresholds can correspond to different BLER targets depending on the quality of service requirements of the different usage scenarios/traffic types and/or CORESET groups. For example, the BLER targets for URLLC traffic can be more stringent than BLER requirements for eMBB traffic. According to this example, the BLER value threshold value (Qout) for determining an out-of-sync measurement for the URLLC traffic can be lower (e.g., 5%) relative to the BLER threshold value (Qout) for determining an out-of-sync measurement for the eMMB traffic (e.g., 12%)) , but does not explicitly teaches encode, for transmission to a network entity, an indication of the out-of-sync condition
However, Park teaches  encode, for transmission to a network entity, an indication of the out-of-sync condition(0191] The RLF cause may indicate that a reason of the connection failure was one or more of a number of RLC packet retransmissions (e.g., a number of RLC packet retransmissions exceeds or meets a threshold value), one or more out-of-sync detection indications (e.g., an RRC layer receives, from a lower layer, one or more out-of-sync detection indication, and/or the synchronization was not recovered within a threshold time duration), one or more random access failures (e.g. the first wireless device failed in one or more random access attempts), etc.[0192] The first base station 1805 may configure one or more control parameters based on the one or more elements of the RLF report)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Akoum include encode, for transmission to a network entity, an indication of the out-of-sync condition, as suggested by Park. This modification would benefit the system to reduce network resource waste.

Regarding claim 2, Akoum teaches The one or more NTCRM of claim 1, wherein the network entity is a next-generation NodeB (gNB)( [0034] Discloses Fifth Generation Partnership Project (5GPP) technologies)
Regarding claim 3, Akoum teaches The one or more NTCRM of claim 1, wherein the out-of-sync condition is detected prior to an expiration of a timer to indicate the out-of-sync condition([0037] Discloses The RLM procedure generally involves two phases or periods, respectively represented in diagram 200 as the out-of-sync detection period 201 and the RLF timer period 202. If RLF is declared upon the expiration of the RLF timer period 202).
Regarding claim 4, Akoum  teaches The one or more NTCRM of claim 1, wherein the out-of-sync condition is detected based on a plurality of BLER target values([0048] discloses the in-sync and out-of-sync thresholds can correspond to different BLER targets depending on the quality of service requirements of the different usage scenarios/traffic types and/or CORESET groups. For example, the BLER targets for URLLC traffic can be more stringent than BLER requirements for eMBB traffic. According to this example, the BLER value threshold value (Qout) for determining an out-of-sync measurement for the URLLC traffic can be lower (e.g., 5%) relative to the BLER threshold value (Qout) for determining an out-of-sync measurement for the eMMB traffic (e.g., 12%)).
Regarding claim 5, Akoum teaches The one or more NTCRM of claim 4, wherein the BLER target values include a BLER target that is lower than an out-of-sync BLER) used for radio link monitoring for a non-URLCC communication([0048] discloses the in-sync and out-of-sync thresholds can correspond to different BLER targets depending on the quality of service requirements of the different usage scenarios/traffic types and/or CORESET groups. For example, the BLER targets for URLLC traffic can be more stringent than BLER requirements for eMBB traffic. According to this example, the BLER value threshold value (Qout) for determining an out-of-sync measurement for the URLLC traffic can be lower (e.g., 5%) relative to the BLER threshold value (Qout) for determining an out-of-sync measurement for the eMMB traffic (e.g., 12%)).
Regarding claim 6, Akoum teaches The one or more NTCRM of claim 4, wherein the out-of-sync condition is further detected based on a plurality of PDCCH transmission parameters([0024] In some implementations, the monitoring of the quality of the radio link comprises determining link quality measurements based on at least some of the downlink transmissions and a reference PDCCH transmission received from the network device, and wherein the reference PDCCH transmission varies based on the usage scenario. The PDCCH transmission can vary for different usage scenarios with respect to formatting of the DCI information or the like. In another implementation, at least some of the downlink transmissions comprise reference signals, wherein the monitoring the quality of the radio link comprises determining link quality measurements based on the reference signals, and wherein the reference signals can vary based on the usage scenario).
Regarding claim 7, Akoum and Park teaches The one or more NTCRM of claim 1, wherein the instructions, when executed, further cause the UE to: receive an indication to perform early out-of-sync detection; and perform one or more measurements based on the indication to perform early out-of-sync detection, wherein the out-of-sync condition is determined based on the one or more measurements(Park,[0191] The RLF cause may indicate that a reason of the connection failure was one or more of a number of RLC packet retransmissions (e.g., a number of RLC packet retransmissions exceeds or meets a threshold value), one or more out-of-sync detection indications (e.g., an RRC layer receives, from a lower layer, one or more out-of-sync detection indication, and/or the synchronization was not recovered within a threshold time duration), one or more random access failures (e.g. the first wireless device failed in one or more random access attempts), etc.[0192] The first base station 1805 may configure one or more control parameters based on the one or more elements of the RLF report)
.
Regarding claim 8, Akoum teaches The one or more NTCRM of claim 1, wherein the out-of-sync condition is detected for all network traffic([0048] discloses the in-sync and out-of-sync thresholds can correspond to different BLER targets depending on the quality of service requirements of the different usage scenarios/traffic types and/or CORESET groups. For example, the BLER targets for URLLC traffic can be more stringent than BLER requirements for eMBB traffic. According to this example, the BLER value threshold value (Qout) for determining an out-of-sync measurement for the URLLC traffic can be lower (e.g., 5%) relative to the BLER threshold value (Qout) for determining an out-of-sync measurement for the eMMB traffic (e.g., 12%)).

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park to (US20190082363) in view of Akoum to (US 20190053293) 

Regarding claim 9, Park teaches One or more non-transitory computer-readable media (NTCRM) having instructions, stored thereon, that when executed by one or more processors cause a next generation NodeB (gNB) to([0033] 5G 5th generation wireless systems): receive, from a UE, an out-of-sync indication ((0191] The RLF cause may indicate that a reason of the connection failure was one or more of a number of RLC packet retransmissions (e.g., a number of RLC packet retransmissions exceeds or meets a threshold value), one or more out-of-sync detection indications (e.g., an RRC layer receives, from a lower layer, one or more out-of-sync detection indication, and/or the synchronization was not recovered within a threshold time duration), one or more random access failures (e.g. the first wireless device failed in one or more random access attempts), etc.[0192] The first base station 1805 may configure one or more control parameters based on the one or more elements of the RLF report) and determine one or more corrective actions based on the out-of-sync indication([0192] The first base station 1805 may configure one or more control parameters based on the one or more elements of the RLF report)

Park does not explicitly teach Out-of-sync for an ultra-reliable and low latency communication (URLLC) service based at least in part on one or more of: a block error rate (BLER) target lower than a threshold value; or one or more physical downlink control channel (PDCCH) transmission parameters;
However, Akoum teaches a user equipment (UE) to: detect an out-of-sync condition for ultra-reliable and low latency communication (URLLC) based at least in part on one or more of: a block error rate (BLER) target lower than a threshold value;( [0048] discloses the RLM/RLF procedure information can define different in-sync and out-of-sync threshold values for applying by the UE when evaluating the radio quality measurements determined by the UE 102. For instance, the in-sync and out-of-sync thresholds can correspond to different BLER targets depending on the quality of service requirements of the different usage scenarios/traffic types and/or CORESET groups. For example, the BLER targets for URLLC traffic can be more stringent than BLER requirements for eMBB traffic. According to this example, the BLER value threshold value (Qout) for determining an out-of-sync measurement for the URLLC traffic can be lower (e.g., 5%) relative to the BLER threshold value (Qout) for determining an out-of-sync measurement for the eMMB traffic (e.g., 12%))

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Park  include Out-of-sync for an ultra-reliable and low latency communication (URLLC) service based at least in part on one or more of: a block error rate (BLER) target lower than a threshold value, as suggested by Akoum. This modification would benefit the system to reduce network resource waste.

Regarding claim 10, Akoum and Park teaches The one or more NTCRM of claim 9, wherein the one or more corrective actions include increasing a transmission power of a reference signal (RS) (Akoum [0024] In some implementations, the monitoring of the quality of the radio link comprises determining link quality measurements based on at least some of the downlink transmissions and a reference PDCCH transmission received from the network device, and wherein the reference PDCCH transmission varies based on the usage scenario. The PDCCH transmission can vary for different usage scenarios with respect to formatting of the DCI information or the like. In another implementation, at least some of the downlink transmissions comprise reference signals, wherein the monitoring the quality of the radio link comprises determining link quality measurements based on the reference signals, and wherein the reference signals can vary based on the usage scenario).
Regarding claim 11, Akoum and Park teaches The one or more NTCRM of claim 10, wherein the RS is used by the UE to evaluate out-of-sync(Akoum [0024] In some implementations, the monitoring of the quality of the radio link comprises determining link quality measurements based on at least some of the downlink transmissions and a reference PDCCH transmission received from the network device, and wherein the reference PDCCH transmission varies based on the usage scenario. The PDCCH transmission can vary for different usage scenarios with respect to formatting of the DCI information or the like. In another implementation, at least some of the downlink transmissions comprise reference signals, wherein the monitoring the quality of the radio link comprises determining link quality measurements based on the reference signals, and wherein the reference signals can vary based on the usage scenario).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park to (US20190082363) in view of Akoum to (US 20190053293) further in view of Gao to (US 20120281567)

Regarding claim 12, the combination of Park and Akoum does not explicitly teach The one or more NTCRM of claim 10, wherein the instructions, when executed, further cause the gNB to encode the RS for transmission to the UE with the increased transmission power
However, Gao teaches wherein the instructions, when executed, further cause the gNB to encode the RS for transmission to the UE with the increased transmission power([0063] A reference RE in each REG for the UE-PDCCH-DMRS means one less RE is available for carrying PDCCH data. This overhead may be justified because the use of UE-PDCCH-DMRS could allow a PDCCH to be transmitted from a TP close to the intended UE and thus enable better received signal quality at the UE. That, in turn, could lead to lower CCE aggregation levels and thus increased overall PDCCH capacity. In addition, higher order modulation may be applied to compensate for the reduced number of resources due to the UE-PDCCH-DMRS overhead)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Park and Akoum include wherein the instructions, when executed, further cause the gNB to encode the RS for transmission to the UE with the increased transmission power, as suggested by Gao. This modification would benefit the system to reduce network resource waste.

Regarding claim 13, the system of Park and Akoum and Gao teaches The one or more NTCRM of claim 9, wherein the one or more corrective actions include increasing an aggregation level of a physical downlink control channel (PDCCH) (Gao,[0063] A reference RE in each REG for the UE-PDCCH-DMRS means one less RE is available for carrying PDCCH data. This overhead may be justified because the use of UE-PDCCH-DMRS could allow a PDCCH to be transmitted from a TP close to the intended UE and thus enable better received signal quality at the UE. That, in turn, could lead to lower CCE aggregation levels and thus increased overall PDCCH capacity. In addition, higher order modulation may be applied to compensate for the reduced number of resources due to the UE-PDCCH-DMRS overhead).
Regarding claim 14, the system of Park and Akoum and Gao teaches The one or more NTCRM of claim 13, wherein the instructions, when executed, further cause the gNB to encode the PDCCH for transmission to the UE with the increased aggregation level(Gao,[0063] A reference RE in each REG for the UE-PDCCH-DMRS means one less RE is available for carrying PDCCH data. This overhead may be justified because the use of UE-PDCCH-DMRS could allow a PDCCH to be transmitted from a TP close to the intended UE and thus enable better received signal quality at the UE. That, in turn, could lead to lower CCE aggregation levels and thus increased overall PDCCH capacity. In addition, higher order modulation may be applied to compensate for the reduced number of resources due to the UE-PDCCH-DMRS overhead).

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park to (US20190082363) in view of Akoum to (US 20190053293) further in view of Chae to ( US 20210051500)

Regarding claim 15, the system of Park and Akoum does not explicitly teaches The one or more NTCRM of claim 9, wherein the one or more corrective actions includes lowering a modulation and coding scheme (MCS) of a physical downlink shared channel (PDSCH)

However, Chae teaches wherein the one or more corrective actions includes lowering a modulation and coding scheme (MCS) of a physical downlink shared channel (PDSCH) ( [0243] Discloses the BLER may vary greatly depending on RB size, the number of symbols, coding rate, or MCS, so the threshold for determining in-sync/out-of-sync may vary depending on RB size, the number of symbols, coding rate, or MCS. A base station may separately configure the in-sync/out-of-sync thresholds according to RB size and/or the number of symbols within a sidelink slot, and/or coding rate, and/or MCS, or the in-sync/out-of-sync BLER thresholds may be determined by the UE implementation)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Park and Akoum include wherein the one or more corrective actions includes lowering a modulation and coding scheme (MCS) of a physical downlink shared channel (PDSCH), as suggested by Chae. This modification would benefit the system to reduce network resource waste.

Regarding claim 16, the system of Park and Akoum and Chae teaches The one or more NTCRM of claim 15, wherein the instructions, when executed, further cause the gNB to encode the PDSCH for transmission to the UE with the lowered MCS( Chae, [0243] Discloses the BLER may vary greatly depending on RB size, the number of symbols, coding rate, or MCS, so the threshold for determining in-sync/out-of-sync may vary depending on RB size, the number of symbols, coding rate, or MCS. A base station may separately configure the in-sync/out-of-sync thresholds according to RB size and/or the number of symbols within a sidelink slot, and/or coding rate, and/or MCS, or the in-sync/out-of-sync BLER thresholds may be determined by the UE implementation)
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park to (US20190082363) in view of Akoum to (US 20190053293) further in view of Huang to (US 20190253308)
Regarding claim 17, the system of Park and Akoum does not explicitly teaches The one or more NTCRM of claim 9, wherein the one or more corrective actions includes using slot level aggregation of a PDSCH

However, Huang teaches , wherein the one or more corrective actions includes using slot level aggregation of a PDSCH(Huang,  [0236] a number of PDCCH candidates M.sub.p,s.sup.(L) per CCE aggregation level L by higher layer parameters Aggregation-level-1, Aggregation-level-2, Aggregation-level-4, Aggregation-level-8, and Aggregation-level-16, for CCE aggregation level 1, CCE aggregation level 2, CCE aggregation level 4, CCE aggregation level 8, and CCE aggregation level 16, respectively; [0237] a PDCCH monitoring periodicity of k.sub.p,s slots by higher layer parameter Monitoring-periodicity-PDCCH-slot; [0238] a PDCCH monitoring offset of o.sub.p,s slots, where 0≤o.sub.p,s<k.sub.ms, by higher layer parameter Monitoring-offset-PDCCH-slot; [0239] a PDCCH monitoring pattern within a slot, indicating first symbol(s) of the control resource set within a slot for PDCCH monitoring, by higher layer parameter Monitoring-symbols-PDCCH-within-slot)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Park and Akoum include wherein the one or more corrective actions includes using slot level aggregation of a PDSCH, as suggested by Huang. This modification would benefit the system to reduce network resource waste.

Regarding claim 18, the system of Park and Akoum and Huang teaches The one or more NTCRM of claim 17, wherein the instructions, when executed, further cause the gNB to encode the PDSCH for transmission to the UE with the slot level aggregation(Huang,  [0236] a number of PDCCH candidates M.sub.p,s.sup.(L) per CCE aggregation level L by higher layer parameters Aggregation-level-1, Aggregation-level-2, Aggregation-level-4, Aggregation-level-8, and Aggregation-level-16, for CCE aggregation level 1, CCE aggregation level 2, CCE aggregation level 4, CCE aggregation level 8, and CCE aggregation level 16, respectively; [0237] a PDCCH monitoring periodicity of k.sub.p,s slots by higher layer parameter Monitoring-periodicity-PDCCH-slot; [0238] a PDCCH monitoring offset of o.sub.p,s slots, where 0≤o.sub.p,s<k.sub.ms, by higher layer parameter Monitoring-offset-PDCCH-slot; [0239] a PDCCH monitoring pattern within a slot, indicating first symbol(s) of the control resource set within a slot for PDCCH monitoring, by higher layer parameter Monitoring-symbols-PDCCH-within-slot)

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park to (US20190082363) in view of Akoum to (US 20190053293) further in view Tseng to (US 20210022055 )
Regarding claim 19, the system of Park and Akoum does not explicitly teaches The one or more NTCRM of claim 9, wherein the one or more corrective actions includes triggering one or more additional measurements on different frequency layers to find a suitable link
However, Tseng  teaches wherein the one or more corrective actions includes triggering one or more additional measurements on different frequency layers to find a suitable link ([[0046] discloses each cell may be realized based on different configurations in the Layer-1 (e.g., physical layer parameters, such as operating frequency carrier, bandwidth, subcarrier spacing (SCS), numerology, cyclic prefix length) and Layer-2 (e.g., Medium Access Control (MAC) parameters, Radio Link Control (RLC) parameters)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of Park and Akoum include wherein the one or more corrective actions includes triggering one or more additional measurements on different frequency layers to find a suitable link, as suggested by Tseng. This modification would benefit the system to reduce network resource waste.

Regarding claim 20, the system of Park and Akoum and Tseng teaches The one or more NTCRM of claim 9, wherein the one or more corrective actions includes triggering one or more additional measurements on different cells to find a suitable link(Tseng [[0046] discloses each cell may be realized based on different configurations in the Layer-1 (e.g., physical layer parameters, such as operating frequency carrier, bandwidth, subcarrier spacing (SCS), numerology, cyclic prefix length) and Layer-2 (e.g., Medium Access Control (MAC) parameters, Radio Link Control (RLC) parameters).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461